Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
 	The amendment and remarks, filed 9/2/2020, are acknowledged.  Claims 1, 20, 22-27, and 29-32 are amended.  Claims 2, 21, 28, and 33-35 are cancelled.  New claims 36-39 are added.  Claims 1, 20, 22-27, 29-32, and 36-39 are pending.

Election/Restrictions
	The species election set forth on 11/20/2018 is withdrawn.  Claims 20, 23-24, and 31-32 are rejoined.

Information Disclosure Statement
	The information disclosure statement filed on 9/2/2020 has been considered.  A signed copy is enclosed.

Claim Objections Withdrawn
The objection to claim 22 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendment thereto.




Claim Rejections Withdrawn
The rejection of claims 1-2, 26, 28, and 30 under 35 U.S.C. 103 as being unpatentable over Gindler et al. (CDC Recommended childhood immunization schedule, MMWR 44:RR-5, 1995) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2 and 26-30 under 35 U.S.C. 103 as being unpatentable over Garcia-Sicilia et al. (J Adolescent Health, 46:142-151; 2010) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Wales on 3/17/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 2, replaced “and a CMV antigen” with “and either a CMV antigen or a RNA encoding a CMV antigen”.

In claim 23, starting in line 2, replaced “CMV antigen is” with “kit comprises”.

In claim 37, line 1, replaced “claim 22” with “claim 30”.

In claim 38, line 1, replaced “claim 22” with “claim 31”.

In claim 39, line 1, replaced “claim 22” with “claim 32”.

Conclusion
Claims 1, 20, 22-27, 29-32, and 36-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645